F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                SEP 3 1998
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                     Clerk

 THOMAS C. CRAWFORD,

          Petitioner-Appellant,
 v.                                                          No. 98-3167
 J. W. BOOKER, Warden,                                 (D.C. No. 98-3141-RDR)
                                                              (D. Kan.)
          Respondent-Appellee.




                                  ORDER AND JUDGMENT*


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.**


      Section 32001 of the Violent Crime Control and Law Enforcement Act of 1994,

Pub. L. No. 103-322, 108 Stat. 1824, 1896 (1994) (VCCLEA), provides that “[t]he period

a prisoner convicted of a nonviolent offense remains in custody after successfully

completing a [substance abuse treatment] program may be reduced by the Bureau of



      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.
Prisons, but such reduction may not be more than one year from the term the prisoner

must otherwise serve.” 18 U.S.C. § 3621(e)(2)(B) (emphasis added). The Bureau of

Prisons (BOP) considers a felon convicted of possessing a firearm in violation of

18 U.S.C. § 922(g)(1) ineligible for a sentence reduction under VCCLEA. The issue in

this case is whether BOP may categorically exclude from consideration under VCCLEA,

a felon convicted of possessing a firearm in violation of § 922(g)(1).

                                              I.

       Petitioner Thomas C. Crawford is serving a sentence of seventy months

imprisonment resulting from his 1995 guilty plea in the Northern District of Indiana to the

offenses of structuring monetary transactions to evade reporting requirements, 31 U.S.C.

§ 5324(a)(3), and possession of a firearm by a felon, 18 U.S.C. § 922(g)(1). While in

custody, Petitioner apparently completed BOP’s drug treatment program and then

unsuccessfully applied to BOP for a sentence reduction under VCCLEA. Petitioner

subsequently filed a petition for a writ of habeas corpus pro se in the district court under

28 U.S.C. § 2241, challenging BOP’s denial of his application for a sentence reduction.

In his petition, Petitioner claimed that BOP exceeded its statutory authority under

VCCLEA when it categorized a § 922(g)(1) conviction as a crime of violence.

       Because Petitioner sought expedited review of his petition and because the district

court recently had upheld BOP’s categorization of a § 922(g)(1) offense as a crime of

violence for purposes of determining an inmate’s eligibility for a sentence reduction


                                              2
under VCCLEA, see Taylor v. Bureau of Prisons, No. 96-3520, 1998 WL 159918

(D. Kan., March 31, 1998) (unpublished); Wilson v. Bureau of Prisons, No. 96-3484,

1998 WL 159919 (D. Kan., March 31, 1998) (unpublished), the court summarily

dismissed the petition pursuant to 28 U.S.C. § 2243 without requiring Respondent to

appear.1 This appeal followed. Because the district court granted Petitioner leave to

proceed on appeal in forma pauperis, and neither the AEDPA’s certificate of appealability

requirement, see 28 U.S.C. § 2253, nor the PLRA’s filing fee obligation, see 28 U.S.C. §

1915(a)(2) & (b), apply to applications under 28 U.S.C. § 2241, see McIntosh v. United

States Parole Comm., 115 F.3d 809, 810-12 & n.1 (10th Cir. 1997), we proceed to the

merits.

                                                 II.

          After enactment of VCCLEA, BOP adopted a regulation that disqualified from

consideration under 18 U.S.C. § 3621(e)(2)(B) inmates whose “current offense is

determined to be a crime of violence as defined in 18 U.S.C. § 924(c)(3).” 28 C.F.R.

550.58 (1995).2 BOP then adopted Program Statement No. 5162.02 which disqualified


         Section 2243 provides in relevant part: “A court . . . entertaining an application
          1

for a writ of habeas corpus shall forthwith award the writ or issue an order directing the
respondent to show cause why the writ should not be granted, unless it appears from the
application that the applicant . . . is not entitled thereto. 28 U.S.C. § 2243.
          2
              Section 924(c)(3) defines the term “crime of violence” as a felony that–

            (A) has as an element the use, attempted use, or threatened use of physical
          force against the person or property of another, or
                                                                                 (continued...)

                                                 3
from consideration under § 3621(e)(2)(B), inmates convicted of possessing a firearm in

violation of 18 U.S.C. § 922(g) because BOP deemed such an offense a crime of

violence. BOP’s policy of denying sentence reductions under § 3621(e)(2)(B) based on

the classification of a § 922(g) conviction as a crime of violence, however, created

conflict among the federal courts. Compare Davis v. Crabtree, 109 F.3d 566 (9th Cir.

1997) (because a § 922(g) conviction is a nonviolent offense for purposes of § 924(c)(3),

BOP must consider an inmate convicted under § 922(g) eligible for a sentence reduction

under § 3621(e)(2)(B)); Miller v. United States, 964 F. Supp. 15 (D.D.C. 1997) (same),

with Parsons v. Pitzer,    F.3d     , 1998 WL 416888 (7th Cir. 1998) (BOP did not

exceed its statutory authority by excluding an inmate convicted under § 922(g) from

consideration under § 3621(e)(2)(B)); Venegas v. Henman, 126 F.3d 760 (5th Cir. 1997)

(same), cert. denied, 118 S. Ct. 1679 (1998); Paydon v. Hawk, 960 F. Supp. 867 (D.N.J.

1997) (same). See generally Royce v. Hahn,         F.3d    , 1998 WL 440575 at *5-8 (3d

Cir. 1998) (discussing cases).

       Consequently, BOP amended its regulation in October 1997 to delete the

disqualification based on a conviction for “a crime of violence as defined in 18 U.S.C.



       2
        (...continued)
         (B) that by its nature, involves a substantial risk that physical force
       against the person or property of another may be used in the course of
       committing the offense.

18 U.S.C. § 924(c)(3)(A) & (B).

                                              4
§ 924(c)(3).” The current regulation now reads in relevant part:

         (1) As an exercise of the discretion vested in the Director of the Federal
       Bureau of Prisons, the following categories of inmates are not eligible for
       early release . . .
         (vi) Inmates whose current offense is a felony . . .
         (B) That involved the carrying, possession, or use of a firearm . . . .

28 C.F.R. § 550.58(a)(1)(vi)(B) (1998). Thus, the current regulation no longer classifies

a § 922(g) offense as a crime of violence under § 924(c)(3). Moreover, BOP’s formal

regulation interpreting § 3621(e)(2)(B) is entitled to greater deference than its previous

informal program statement. See Fristoe v. Thompson, 144 F.3d 627, 631 (10th Cir.

1998) (court will defer to formal regulation “so long as the agency’s interpretation is

based upon a permissible construction of the statute,” whereas court will defer to informal

interpretation of a statute “only to the extent that it is well-reasoned and has the power to

persuade”).

                                             III.

       Unfortunately, we cannot decide the merits of Petitioner’s appeal on the record

before us. The district court understandably summarily dismissed the petition without

requiring a response or developing the record because the court had twice ruled on the

question before it. Generally, however, summary dismissal of a habeas petition is

appropriate only where the petition is plainly frivolous. See Blackledge v. Allison, 431

U.S.63, 76 (1977). Given the difference of opinion among the courts which have

addressed the issue, we cannot say that Petitioner’s challenge to BOP’s interpretation of


                                              5
§ 3621(e)(2)(B) is frivolous because, unlike the district court, we have never addressed

the issue.3 Moreover, on this record we are unable to discern whether BOP applied its

new regulation in denying Petitioner’s application or whether it applied its previous

program statement. Without this knowledge, we do not know the appropriate standard of

review to apply to BOP’s interpretation of § 3621(e)(2)(B).

       We believe the best approach is to vacate the decision of the district court and

remand for further proceedings. On remand, we direct the district court to appoint

counsel for Petitioner and require a response so that the issue before the court may be

fully briefed and considered. Because the issue presented appears to be a legal one, an

evidentiary hearing may be unnecessary. However, we leave that for the district court to

decide.

       VACATED and REMANDED.

                                                 Entered for the Court,



                                                 Bobby R. Baldock
                                                 Circuit Judge




       3
         While 18 U.S.C. § 3625 (provisions for judicial review of agency action
inapplicable to any decision under § 3621(e)(2)(B)) may preclude us from reviewing
BOP’s substantive decision regarding a specific inmate, it does not prevent us from
determining whether BOP exceeded its statutory authority in interpreting § 3621(e)(2)(B).
See Fristoe 144 F.3d at 630-31.

                                             6